 In the Matter Of PHELPS DODGE CORPORATIONandMETAL TRADESCOUNCIL OF Ajo, ARIZONACase No. C-1784.-Decided June 6, 1941Jurisdiction: copper mining industry.Unfair Labor PracticesInterference,Restraint, and Coercion:anti-union statements; interrogationconcerning union membership; and threatened interference with tenure andother conditions of employment.Company-Dominated Union:establishment of employees association upon dis-solution of admittedly illegal employees representation plan after effectivedate of Act by representatives acting in such capacity under plan-manage-ment participation in creation of organic structure by : plant manager's attend-ance at meetings with organization committee : by approval of formation ofsuccessor organization and by suggesting constitution and bylaw provisions-contribution of support by: furnishing company machine for printing ofassociation notices ; permitting posting of such notices on plant bulletin boards ;aiding in distribution of membership cards through time office; undertakingto give preference to association members in the matter of lay-offs and inthe allotment of company houses.Discrimination:discharges for union membership and activity.Remedial Orders: dominated organization disestablished; contract with dom-inated organization, abrogated ; reinstatement and back pay awarded.Mr. Paul S. Kuelthau,for the Board.Mr. Denison KitchelandMr. Everett M. Ross,of Phoenix,Ariz.,for the respondent.Mr. F.H. Sizemore,of Carlsbad,N. Mex., for the Union.Mr. S. E. McDaniel,of Ajo, Ariz.,for the Association.Mr. Eugene R. Th.orrens,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on March 1; 1940, by MetalTrades Council of Ajo, Arizona, affiliated with the American Federa-tion of Labor, herein called the Union, the National Labor Relations32 N. L. R. B., No. 77.338 PHELPS DODGE CORPORATION339Board, herein called the Board, by the Regional Director for theTwenty-Second Region (Denver, Colorado), issued its amended com-plaint dated November 8, 1940, against the respondent, Phelps DodgeCorporation, Ajo, Arizona, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2), and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the amended complaint, accompanied bynotices of hearing, were duly served upon the respondent, the Union,and the Ajo Association of Copper Mine Employees, herein called theAssociation, a labor organization alleged in the complaint to bedominated by the respondent.With respect to 'the unfair labor practices, the amended complaintalleged in substance (1) that the respondent on or about February 10,1940, at its New Cornelia Branch, Ajo, Arizona, discharged L. D.Ruyle, J. B. Slaughter. George T. Skinner, W. C. Johnston, J. R.'Vermillion, and Everett Stoker because they joined and assisted theUnion; (2) that from and after July 5, 1935, the respondent dom-inated and interfered with the formation and administration of theAssociation and contributed support thereto; (3) that the respondent,during the period from' February 1939 down to and including thedate of the filing of the amended charge, 'urged, persuaded, andwarned its employees to refrain from joining or retaining member-ship in any, union other than the Association and from engaging inconcerted activities with other employees for the purposes of collec-tive bargaining or other mutual aid and protection, and threatened itsemployees with discharge or loss of earnings if they joined orassisted the Union 'or 'any labor organization affiliated therewith;and (4) that by the foregoing and other acts, the respondent inter-fered with; restrained, and coerced its employees in the exercise of therights guaranteed-in Section 7 of the Act.In its answer, dated November 19, 1940, the respondent admitted,among other things, that the Association is a labor organization anddenied all other material allegations with respect to the , unfairlabor practices.Pursuant to' notice, a hearing- was held at Ajo, Arizona, fron.November 25 to November 30, 1940, inclusive, before Frank Bloom,the Trial Examiner duly designated by the Chief Trial Examiner.At the opening of the hearing the Association moved to intervene inthe proceeding.The Trial Examiner granted the Association's pe-tition for intervention but limited its participation in the proceedingto the allegation of unfair labor practices within' the meaning of443•92-42-vol. 32-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8 (2) of the Act. The Board and the respondent were rep-resented by counsel; the Union and the Association, by their repre-sentatives.All participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the conclusion of the hearing, counsel for the Board moved toconform the pleadings to the proof.There was no objection and theTrial Examiner granted the motion.At the close of the entire case,the - respondent. moved to dismiss the complaint for insufficiency ofproof.The Trial Examiner reserved ruling upon the motion anddisposed of it in his Intermediate Report in the manner hereinafterindicated.During the course of the hearing, the Trial Examinerruled on other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner made. atthe hearing and finds that no prejudicial errors were committed.Therulings are hereby affirmed.The Trial Examiner thereafter filed his Intermediate Report, datedJanuary 9, 1941, copies of which were duly served upon the parties.He found that the respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1), (2), and(3) and Section 2 (6) and (7) of the Act, and recommended thatthe respondent cease and desist from its unfair labor practices, dis-establish and withdraw all recognition from the Association as arepresentative of its employees for the purposes of collective bar-gaining, and offer reinstatement with back pay-to W. C. Johnston,J.R.Vermillion, and Everett Stoker.The Trial Examiner alsofound that the respondent had not discouraged membership in a labororganization by discrimination in regard to hire and tenure of em-ployment with respect to L. D. Ruyle, J. B. Slaughter, and GeorgeT. Skinner, and reconunended dismissal of the complaint as to them.Thereafter the respondent and the Association filed exceptions to theIntermediate Report and the respondent filed a brief in support of itsexceptions.The Union did not file exceptions.Pursuant to noticeduly served on all parties, a hearing for the purpose of oral argumentwas held before the Board in Washington, D. C., on March 13, 1941.The respondent was represented by counsel and participated in theargument; the Union and the Association did not appear.The Board has considered the exceptions to the Intermediate Reportand the briefs submitted by the parties, and save as the exceptionsare consistent with the findings of fact, conclusions of law, and orderset forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following : PHELPS DODGE CORPORATIONFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT341The respondent is, and has been since August 10, 1885, a NewYork corporation with its principal office in the City of New York.The respondent and its subsidiary corporations are engaged in themining, milling, smelting and refining of ore containing substantialvalues in copper, gold, and silver, in the fabricating of articles froillcopper, and the sale of copper, copper products, and other metals.In this proceeding we are concerned only with a mine and mill, knownas the New Cornelia Branch, which the respondent maintains atAjo, Arizona.The ore mined at the New Cornelia Branch is con-verted at the mill into concentrates containing copper, gold, andsilver.The concentrates are shipped to the respondent's smelter atDouglas, Arizona, where they are commingled with concentrates andore from other mines and are smelted and converted into blistercopper, 'which is then shipped to a refinery, at El Paso, Texas; awholly owned subsidiary of the respondent, where it is refined andthe copper and precious metals of which blister copper is com-posed are separated, purified, and prepared for market.The copperis then sold in the world market or shipped to other subsidiaries ofthe respondent for fabrication and sale throughout the United States.During the year 1939, the respondent produced at the New CorneliaBranch 99,742,587 pounds of copper concentrates.The entire outputwas shipped outside the State of Arizona.The respondent concedesthe jurisdiction of the Board.II.THE LABORORGANIZATIONS INVOLVEDMetal Trades Counsel of Ajo, Arizona, is a labor organizationchartered by the metal trades department of the American Federa-tion of Labor, herein called the A. F. of L. International Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers of America,Local 310 and International Union of Operating Engineers, Local428 are labor organizations affiliated with the A. F. of L.Local 310admits to membership the truck drivers employed by the respondent,and Local 428 admits to membership bulldozer operators and -helpersin the respondent's employment.The Union represents these locals,and other A.' F. of L. organizations and their members who areemployed by the respondent, in their dealings with the respondent.'The Ajo Association of Copper Mine Employees is an unaffiliated'The 8(3) allegations of the complaint involve only members of Local 310 and Local428.Except where otherwise indicated,' we will refer hereinafter to the Council and thelocals jointly as the Union._ 342DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization admitting to membership only employees of therespondent, excluding all in a supervisory capacity.III. THE UNFAIR LABOR PRACTICESA. Events pn'ior to the formation of the Association 2In the spring of 1934, the mine at the New Cornelia: Branchreopened after a shut-down of approximately 2 years:- Shortly afterthe men returned to work an Employees Representation Plan, hereincalled the Plan, was established' under the sponsorship of MichaelCurley, the branch manager.3According to the uncontradicted testi-mony 4 of E. E. Hopper, a deputy sheriff who had worked for therespondent from 1918 until September 1938, he was first approachedwith regard to the Plan shortly after the mine resumed operationsin the spring of 1934, by Ben O'Neil, presently a member of thelegislature of the State of Arizona.A meeting was held at O'Neil'shouse, attended by seven or eight employees.5At the meeting O'Neilstated that he thought it would be advisable to organize "a represent-ative plan" for the men of the community in order "to keep outsidelabor organizations from coming in and causing strikes.O'Neildistributed pamphlets and suggested that the men read them overand return the following evening.He stated that he would seeCurley and ascertain if he would meet with the men.The followingevening the same group had another meeting, and O'Neil stated thatCurley would meet with them the next day.A third meeting washeld in the branch manager's office.Curley was present.O'Neilmade some introductory remarks and left.This meeting was brief.Curley stated that lie would take the "plan" home with him andmeeting was held, attended by the 'same group.Hopper's undeniedtestimony as to what occurred at the meeting is as follows :He (Curley) said he had read the, thing over, and he saidhe thought a plan of that description would ,be; a good thingfor the community, and they debated as to how it should be putinto effect, and one thing and, another, and some said one, way,and some said another. Some said it was a proposition to sellto the men.And I 'said I didn't think that that was a goodplan, that the simple reason was you couldn't force things on2 Events occurringprior to July 5, 1935,' the effective date of theAct, are consideredin orderto evaluatethe respondent's conduct since that date and not as the basis for anyfindings of unfair labor practices.See N.L.R B. v.PennsylvaniaGreyhound Linea,Inc.,303 U. S.261, rev'g. 91 F. (2d) 178(C. C. A. 3),enf'g. as mod.1 N. L. R. B. 1.8Curley was succeeded as branch manager by J. H; Davis about March 1, 1940.* Curley did not appear as a witness.6 These Included Joe Peters,Alfredo Lopez, Clayt Williams,L.McIntosh,and oneMonahan. PHELPS DODGECORPORATION343men, ... But I dismissed the proposition, told them that Ididn'twant nothing, to do with it,, because I didn't thinkitwas the right way to go about anything.Q. Now what happened the next day?A.Well, to the best of my knowledge, it was the next dayor the following day after that, why, it was Joe Peters, he wasaround passing cards out, and, in fact, he passed one to me...,Q.While you were working?A. Yes.About a month later,sometimeduring the summer of 1934, anunidentified person from Bisbee, Arizona, where the respondent con-ducts part of its operations, came to Ajo to assist in the establishmentof the Plan.Curley assembled the same group of employees in hisoffice.Hopper's uncontradicted testimony as to what occurred atthe meetingis asfollows :Q. Tell us what was said at that meeting?A.Well, Mr. Curley, he introduced this man to the committeethat was there, and said that he understood the plans, 'theserepresentative plans, and he could probably give us some dope onit.And then he, Mr. Curley, excused himself, said he had busi-ness to attend to, and this man went on to ask first one thing andthen another, what was done, and it was told to him, and 'helooked at some of the cards and he said that that was no good.He said it would have to be a volunteer movement and hold alittle election to let the men vote on it; to see whether that was-to see whether they wanted a plan of that kind of not. AndA hen what was done, there was a little election held. It washeld right here, to the best of my 'recollection, right in thisbuilding." .We find, as did the Trial Examiner, that the foregoing eventsoccurred substantially as testified to by Hopper.At the election a majority of the employees voted in favor of theestablishment of the Plan.The votes were counted in the respond-ent's employment office in the presence of L. K. Davis, its employmentagent.Shortly thereafter, about July 1934, the employees voted toelect nine departmental representatives to function under the Plan.Ballot boxes were carried through the respondent'spremisesto allowthe employees to cast their votes.Richard E. Harmon, the respond-ent's safety director at the time of the hearing, testified that therespondent paid the employee representatives for acting as suchunder the Plan and admitted at the hearing that the Plan, underO The witness referred to Moose Hall, the building where the hearing before the TrialExaminer In this proceeding was conducted. 844DECISIONS OF NATIONAL LABOR RELATIONS 13OAtt1)which he had served as an employee representative, was illegal.ManagerCurley recognized the illegality of the Plan after the pas-sage of the Act at a meeting between Curley and the organizationcommittee of the Association, hereinafter discussed, on October 2,1935.In the spring of 1935 the employee representatives under the Planbecame aware of the bill then pending in Congress and known as theWagner-Connery Bill. It was recognized by them that enactmentof the bill into law would mean the end of the Plan. The repre-sentatives discussed among themselves possible procedure in the eventthat the bill became law.With the passage of the Act on July' 5,1935, they decided that during the summer lay-off the representativeswould consider plans for the organization of a new association orplan.This was done.Harmon, then employed as a boilermaker inthe respondent's power plant directing the work of as many as 10helpers, was the most active in this project.He obtained copies ofconstitutions and bylaws of various organizations, including that ofthe representation plan in existence at the Bisbee branch of the re-spondent.In the late summer of 1935, when the mine reopened, therepresentatives under the old Plan 7 met for the purpose of consideringa new constitution and bylaws -for a proposed employees' association,and they agreed upon a tentative draft in September 1935.B. The AssociationAbout this time, Harmon, who had been promoted to a highersupervisory position, severed his connection with the Plan.OnOctober 2, 1935, a meeting attended by Manager Curley, G. C.Neblett, J. B. Mead,8 T. J. Jones, S. V. Findley, Ed Farrell, C. H.Munson, and Alfredo Lopez, constituting the organization committeeof the Association, was held in Curley's office.The minutes of thismeeting are headed :PHELPSDODGE CORPORATIONNEW CORNELIA BRANCHMINUTES OF MEETING HELD BETWEEN THE MANAGEMENT AND THEORGANIZATION COMMITTEE OF THE AJO ASSOCIATION OF COPPERMINE EMPLOYEES PHELPS DODGE CORPORATION,NEW CORNELLABRANCHCurley explained the purpose of the meeting at its outset.Hestated that he had received on September 24 fromHarmon a4These were G. C. Neblett, J. B. Mead, T. J. Jones, S. V. Findley, M. Findley, Ed Farrell,C.H. Munson, Alfredo Lopez, and Frank Ortiz.8Mead was therespondent's cashier.He had acted either as chairman orsecretaryunder the Plan. PHELPSDODGE CORPORATION3,45letter, to, which was attached a copy of the, proposed constitutionancl_ bylaws; of the Association requesting an appointment withthemanagement "to discuss the Company's attitude toward thenew organization and,, if possible, come to, some mutual agreement and understanding."Mead read the proposed constitution,and bylaws, and Curley discussed their various provisions, andmade suggestions with respect to revisions to the organizing- com-mittee.Curley told the committee that when the Wagner Billbecame, a -law, all Associations went out ofexistenceand now, hethought,, the logical step was made by the elected representativesof the, employees under the previous, plan in taping the initiativein organizing the, new Association.After Neblett and Mead had expressed doubt as to the propriety ofproceeding in this manner, Curley characterized the Act as presenting-`just a technicality", and declared that if ". . . the men who electedyou to office under the old plan feel that you are their- representative,"he approved the action being taken as "... the proper pro-cedure to get the Association underway." - When Mead asked whether-a lawyer should be consulted, Curley replied that "an attorney wouldgive the same interpretation. . . ."In addition, Curley suggested that the proposed constitution andbylaws be amended to permit the calling of Association meetings onless than 24 hours' notice and to provide for- an independent auditof Association accounts.He also suggestedthat employees at thecompany hospital be entitled to representation by the Association.Curley proposed that the Association conduct an electionfor mem-bers of its Executive Board soon after the adoption of anamendedconstitution and bylaws and that therebe "an agreementbetweenthe employees and the Company" after the election.Cur-ley assuredthe committee that the respondent was "in favor of the Plan".Heurged the committee members "to make a concerted drive to get thegreatest number of employees into the organization . . . ,'-" and to"conduct anelectionat the earliest possible date."The respondentplaced one limitation upon the scope of the membership drive.Curley instructed the committee that employees need not join theAssociation since "they are given the option of presenting their owncaseto the management."During November and December 1935 the Association adoptedthe constitution and bylawsas proposedwith severalamendments andelected officers.The constitution and bylaws as amended containe Earlier in the meeting Neblett had expressed it as his opinion that the employees feelthe old plan is out and the new one has no bearing,whatsoever,on the old one,'', butwithdrew the objection when the other members of the committee overruled him. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDprovisions for membership upon application and for dues of $1.50a year.It divides the New Cornelia Branch into electoral divisions,each of which is entitled to one or more representatives dependingon the number of employees on the pay roll of the division. Thegoverning body is the Executive Board,1° which has exclusive powerto act as the "collective bargaining agency for all members" and iscomposed of the representatives elected by the divisions.At the first formal meeting between the management, representedby Curley, and the Executve Committee of the Association on Jan.-uary 13, 1936, the Association, through its president, G. C. Neblett,and its secretary, J. N. Chapman, presented a letter, dated January4, 1936, outlining the purpose of the Association, stating that it had amembership of- 51 per cent of the employees, and requesting recog-nition in writing.However, when Curley objected to "approval ofthe organization" in writing, Neblett immediately dropped the de-mand and accepted the fact of the meeting as ample proof of themanagement's willingness to recognize the Association.Curley an-nounced that the purpose of the initial meeting was to discuss the"organization of the Association" and inquired whether any changeshad been made in the Association's constitution and bylaws sincethemeeting of October 2, 1935.Accordingly, the amendmentsadopted by the Association during November and December 1935were spread upon the minutes of the meeting.Thereafter meetings between the Executive Board and the man-agement were held at least monthly, special meetings being calledoccasionally. - Beginning with the meeting of October 2, 1935, sofar as the Association is concerned, the management started thepractice of recording the minutes of all meetings with the employeerepresentatives and posting copies on the Company's bulletin boards."On July 17, 1936, the respondent entered intoa so-called"Collec-tive Bargaining Agreement" with the Association. It contains noprovision relating to terms or conditions of employment but merelyreestablished, in general, the method of dealing between the em-ployees and the management which had been theretofore in opera-tion.In detail, the "Collective Bargaining Agreement" states thatits purpose is "to provide a method for the prompt settlement of anydifference that may arise, and to provide means whereby the mem-1' Also referred to in the record as the ExecutiveCommittee"The Association used the Company's hectograph machine in the time office for theprinting of Association notices and posted them on the respondent's bulletin boards.TheAssociation utilized the time office as a medium for the distribution of membership cardsto employees who were otherwise inaccessible to Association representatives.In addition,the respondent agreed to give preferenceto Association members in the matterof lay-offsand in the allotment of company houses. PHELPS. DODGE CORPORATION347bersof the ...Association . . . may bargain collectively withtheManagement." It provides that members of the Associationshall be represented by the Executive Board of the Association; that.joint meetings shall be held at least monthly between the Board andmanagement representatives; and that the manager is also to appointa secretary to record the proceedings, including all discussions anddecisions, copies of which are to be furnished to the secretary of theAssociation.A majority of the management's representatives, to-gether with a majority of the employee representatives, are requiredfor a quorum. Each group of representatives is to vote as a unit.Agreements reached are to be referred to the "Manager of the Com-pany for execution."As to any matter not settled with the consentof the management's representatives at such meetings, substitute orcompromise proposals may be offered, and if an agreement is stillnot reached the matter may be submitted for final decision to arbitra-tors then to be selected by the two groups of representativves.12 ` Theagreement also contains several specific reservations by the manage-ment removing the reserved subject matter from the field of collec-tive bargaining."Finally, its provisions may be terminated by amajority vote of the Executive Board or by action of the respondent'sBoard of Directors upon 30 days' written notice.The agreement wasin force at the time of the hearing.Besides the support furnished by the respondent in the form offacilities afforded the Association, as hereinabove set forth, thereis also evidence that after the establishment of the Association therespondent persistently sought to maintain its existence.On June13, 1936, Curley stated to the Association's Executive Board:I believe it is the duty ' of the men, who have beenelected representatives, to contact more men so there will be agreater number in yourorganization . . .Again, on October 16, 1936, when Neblett, president of the Associa-tion, expressed' doubt as to the wisdom of continuing "the Bargain-ing Plan with the Management" since "some of the men feel they donot receive value for their dues," and asked the management for anopinion, Curley stated that "it should be continued by all means andthe membership also increased."A statement particularly demonstra-12Resort to arbitration has been had on one occasion,and on that occasion the pro-ceedings extended over a long period of time.13 Article VII, entitled"Reservations,"provides1. . . . the Company has the right to increase or decrease production at any time,or to increase or decrease the scale of its operations in any and all departments2. . . . the management of operations,and the direction of the working forces,including the right to hire, suspend,transfer, or discharge employees for proper cause, andthe right to relieve employees from duty because of lack of work, or for other legitimatereason, is vested in the Management of the Company,and, except as expressly providedherein, these rights shall not be abridged by anything contained herein 348DECISIONSOF NATIONALL'A'BOR RELATIONS BOARDfive of continued support of the Association by the respondentappearsin the minutes of November 7, 1938. One of theAssociation's'represen'ta'tives,Jones, had 'compl'ained about the fact that ,"soireeof the foremen are not'coopei ating with members of the Ass'oci'ation."He added fl: rther that "the Association will not be able to continueif it does not receive 'cooperation from the fo'rem'en." , -In reply.,Curley, chairman of the =meeting, stated thathe wished to impress upon the members of 'the Associa-tion that the Management is 'beh<ind the Astsoeiation and wouldlike to see them organized 10%. -The Management has madeevery effort to cooperate, he continued, and i f any foreman hasHe assuredMr. Jones that if he would personally give him thenames of the foremen, he -would speak to them. (Italics added)Bliss, alocomotive engineer and in,1939 ,president of the Associa-tion, testified without contradiction, and we -find, that at a grievancemeeting with 'Curley during that year, Curley stated that "we would,probably have less labor trouble in this camp with the Associationthan we would with any outside organization."Although there was 'evidence that the 'employees received .benefitsas the result of alleged bargaining between the respondent .and theAssociation we do not consider -it necessary to -set forth any othermatters discussed at meetings 'between the Executive Board of theAssociation and the management, or the manner in which 'such-matters were disposed 'of 14Such evidence cannot overcome positiveproof set forth above, showing,, as we hereinafter .find, that therespondent interfered with the formation and administration of theAssociation and contributed support "thereto?`'On 'the basis of the evidence hereihabove reviewed, it is plain thatthe respondent dominated -the foririation and adtninist'ration of theAssociation.The =maifagerneiit -approved 'vital steps taken :in its-organization and 1actively 'participated in 'the creation 'of -it"s 'organ'ic-structure.The person's who or'ga'nized the As's'ociation were isubstail-,ti'ally the same persons who 'acted as employee representatives'under,thePlan and, while acting -as employee -representatives under theRlan,'they fdrined the Association. `The ;respondent made no 'effortto inform its employees of any demarcation or difference beweeh -the16 SeeNational Labor RelationsBoard V. Pennsylvai%ia Greyhound-Lines, Inc,303 U. b.2d1, where the Court, in approving the Board's order of disestablishment as to a company-dominated union, said thatthe employer, by unfair labor practices, had "succeeded inestablishinga companyunion so organizedthat it is incapable of functioning as a bar-gaining representative of employees,"and that the company-dominated union thereforecould not "be used asa meansof collective' bargaining contemplated by Section 7 "is ,SeeCorning- GlassWorks V. National'Labor Relations `Hoard,decided Apiil 4, 1941,(C. C A. 2),enf'g. as mod-15 N. L.-R.'B 598- PHELPS DODGECORPORATION349Plan and the Association.The establishment of the Association byemployee representatives under the Plan was not only insufficientto free the employees from the respondent's previous domination ofand interference with their spurious bargaining agency, but on thecontrary perpetuated such domination and interference despite asomewhat changed form 1oThus the Association is in reality nothing more than a continuationof the former admittedly illegal plan.Once created, the respondentpersistently maintained its existence and supported it.The respondent contends that, despite the facts hereinabove related,the Plan "was allowed to die of its own free will" with the passageof the Act and that its employees formed the Association on theirown initiative free from interference by management representatives.Among other things, the respondent argues that in September 1940, itposted notices to the effect that it did not favor the Association overother labor organizations, and that, at the hearing, 12 employees whohad served on the Association's executive board testified to the effectthat they never felt that the respondent "attempted to dominate or in-fluence their activities in connection with their serving on the board."Such testimony, however, is irrelevant."With respect to the notices,they were not posted until approximately 5 years after the formationof the Association and then only after the respondent had learned ofthe charges filed in this proceeding.Furthermore, the notices didnot disestablish the Association.On the contrary, the respondenthas continued its dealings with the Association and has thereby re-16 SeeNational Labor Relations Board v. Newport News Shipbuilding&Dry Dock Com-pany,308 U.S. 241, rev'g.101 F.(2d) 841(C. C. A. 4), enf'g. as mod.8 N. L. R.B. 866.17 InBethlehem SteelCov.National Labor Relations Board,decidedMay 12, 1941(Ct. App. D. C.)the court in ruling upon a similar contention,stated : "Petitioners [theemployers]sought to ask the Employees'Representatives***questions,designed toelicitwhether the witnesses were conscious of being(or, as petitioners put it, were) in-fluenced, restrained,interfered with, coerced,or dominated by petitioners.It was stipu-lated between counsel and the Examiner that the witnesses would have answered in thenegativeSince the organization,structure,and company support of the plans ensurecompany dominance and violatethe Act, thistestimony would have been irrelevant."See also,National Labor Relations Board v. Newport News Shipbuilding&Dry Dock Co ,308 U. S 241,rev'g 101 F.(2d) 841(C.C.A. 4),enf'g as mod 8 N. L. R. B. 866;NationalLaborRelation Board v. Brown Paper MillCo, 108 F. (2d) 867 (C. C. A. 5)enf'g. 12 N. L. R. B. 60,cert. denied,310 U. S 651;American Enka Corp. v. NationalLabor Relations Board,decided April 7, 1941(C.C.A. 4),enf g. 27 N. L. R. B. 1057;CorningGlassWorks v. National Labor Relations Board,decided April 4, 1941(C. C. A.2), enf'g. as mod.15 N. L. R. B. 598;National Labor Relations Board v Skinner &Kennedy StationeryCo., 113 F. (2d) 667(C. C. A. 8),enf'g. 13 N. L.R. B. 1186;Na-tional Labor Relations Board v. New Era Die Co.,118 F.(2d) 500(C. C. A. 3),enfg. asmod. 19 N. L.R B 227. Such testimony,at best,calls for a "high degree of intro-spective perception,"must be treated with the greatest caution, and, in any event, cannotovercome positive evidence showing interference,domination,and support in contraven-tion of the Act.Bethlehem Shipbuilding Corp. v. NationalLaborRelations Board,114F. (2d) 930(C. C. A. 1), enf'g 11 N L it. B. 105, cert. dismissed,312 U. S. 710;NationalLabor Relations Board v. Link-BeltCo., 61 S, Ct. 858, rev'g. 110 F. (2d) 506(C, C, A. 7),enf'g.as mod. 12 N.L. R. B. 854.- 350DECISIONSOF NATIONALLABOR RELATIONS BOARDtamed the old and objectionable practices.- In view of the entirerecord, we find no merit in these contentions.A labor organizationformed and operating under the circumstances disclosed here couldnot function independently of the respondent, and is incapable of act-ing as a bona fide bargaining agency for the employees.We find that the respondent dominated and interfered with theformation and administration of the Association, and contributedsupport thereto, and thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed- in Section 7 ofthe Act.la .We further find that theagreemententered into betweenthe respondent and the Association and the contractual relationshipexisting thereunder, have been and are, a means of utilizing an em-ployer-dominated organization to frustrate the exercise by the re-spondent's employees of the rights guaranteed in Section 7 of theAct.C. Events prior to the discharge; interference, restraint, and coercionThe Union first made its appearance in Ajo early in February 1939and immediately began organizational work among the respondent'semployees.On March 23,1939, F. H. Sizemore, general organizer forthe A. F. of L., sent a letter to manager Curley protesting against em-ployer interference with self-organization of the employees and re-questing that the respondent extend to the Union "the same rightsand privileges as other local organizations."He also requested thatthe respondent post notices proclaiming neutrality.The respondentignored the letter.On June 26, 1939, Sizemore wrote Curley re-questing the respondent to recognize the Union as the exclusive repre-sentative for the employees at the New Cornelia Branch. In replyCurley acknowledged receipt of the letter and thanked Sizemore "forthe information contained therein."On November 10, 1939,Sizemorevisited Curley in his office and repeated the request for recognition.Curley stated that "they had a union that they dealt with and recog-nized," and when Sizemore informed Curley that the Union would-be compelled to seek relief through the Board, Curley became "very,SeeAmerican Enka Corporation V. National Labor Relations Board,decided April 7,1941(C. C. A. 4),enf'g. 27 N. L R. B. 1057.19 SeeNational Labor Relations Board v. Newport News Shipbuilding&Dry Dock Co.,308 U. S. 241, rev'g.101 F (2d) 841(CC A. 4),enf g. as mod. 8 N. L. R.B. 866;National Labor RelationsBoard v. Innk-Belt Co,311 U. S 584,rev'g. 110 F.(2d) 506(C.C.A. 7),enf'g. as mod. 12 N. L. R.B. 854;Westinghouse Electricd Mfg. Co. vNational Labor Relations Board, U8,-, decided March 10, 1941,aft. per curiam 112P., (2d) 657 (C., C. A. 2),enf'g asmod 18 N. L. R. B 300;Swift & Co. v NationalLabor Relations Board,106 F. (2d) 87(C.C.A. 10),enf'g.as mod. 7 N. L. R. B. 269;Continental Oil Co. v. National Labor Relations Board,113 F. (2d) 473(C. C. A. 10),enf'g._as.mod. 12 N.L. R. B. 789;The Texas Company v. NationalLaborRelations Board,decided March 19, 1941(C. C. A. 7),en,f'g 26 N. L.R. B , No. 111. PHELPS DODGE CORPORATION351irritated" and told Sizemore "in no uncertain terms that he wasn'tafraid of the American Federation of Labor" or Sizemore.After the initial success of the Union in -recruiting members amongthe, respondent's truck drivers in May and June 1939, no other truckdrivers joined the teamsters' local until January 1940 when fourmore joined.Only two, of the respondent's bulldozer operatorsjoined the operating engineers' local and they became members ofLocal 438 in December 1939.During December 1939 and January1940 activities of the Union increased.Open meetings were con-ducted in Ajo.At one held on January 24, 1940, shortly before thecurtailment in force hereinafter discussed, at least two of the re-spondent's representatives, its chief watchman and its employmentagent, attended.Shortly after the Union began to organize, in the spring of 1939,Hans Nelson, assistant' superintendent of the respondent's mill, ac-cording to Joseph T. Havens, an employee, interrogated him while atwork about his relations with the Union and its objectives.Afterasking Havens how he was "getting along with the Union," Nelsonfurther asked "What are you going to do? Organize and pull astrike in Ajo?"When,Havens replied in the negative, Nelson com-mented: "Well, they have strikes."Havens' testimony was notdenied and we find it to be true.William Ogg, a heavy duty truck driver, testified that in the latterpart of January 1940, C. A. Brown, day-shift foreman in charge of"stripping" operations at the southern end of the mine, known as theConglomerate Hill Area, discussed the A. F. L. and an impending lay-offwith him: .Well, we were talking of the A. F. ' of L. and he asked meif I belonged to it.... I told him I did not,20 and lie said, "Becareful, because . . .Well, let's see"-he said, "They are goingto beafter the A. F. of L. men" .. .Charles F. Latham, another driver, testified that in the latter partof January or early in February 1940, Brown questioned him alongsimilar lines :Q. Tell us what lie said.A.Well, when Mr. Brown walked up to me he says, "Say,how many union men do we have up here?" I says, "I don'tknow exactly."He says, "We have got too damn many."Q.Then what happened?A. He turned and walked away.W. C., Johnston, a truck driver, testified to a similar experiencewith Brown.According to Johnston's testimony, about January 10,20 099 was a memberat the time.- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARD1940, while Johnston was at the company garage having his truckrepaired, he overhead Brown say thatitwould be bad for the men that . . . the men that were sympa-thizing with the A. F. of L. union would be laid off, or if theyjoined they would be laid off.Early in February 1940, according to the testimony of EverettStoker, a bulldozer operator, while Stoker was in the companygarage awaiting his turn to have his bulldozer serviced, he was ap-proached by Brown who stated that "strictly . . . from now on[Stoker] was to service [his] own bulldozer and [he] wasn't goingto put all the work on one man on account of he didn't join theunion," referring to the A. F. of L.At the hearing Brown deniedmaking these statements. In resolving this conflict in testimony,we regard significant Manager Curley's, clear indications at meet-ings between management and the Association, and especially in hisconversation with Bliss several months prior to the curtailment, thatthe respondent desired to have the employees join the Associationin preference to an outside union.The Trial Examiner reportedthat Ogg was "an exceptionally impressive witness" and concludedthat it was not unreasonable that Brown should have openly reflectedthe known attitude of his superior.We find, as did the Trial Exam-iner, that Brown made the statements above attributed to him byOgg and Latham.We also find that Brown made the statementstestified to by Johnston and Stoker.As we have noted above, in reply to the Association's complaintthat some foremen failed to cooperate with that organization, Curleystated that he would speak to such foremen. In November 1939,Joe Tabor, a subforeman and union supporter, whose activitiesagainst the Association had been the cause of complaint by thatorganization,was reprimanded by the respondent because of hisunion activities.About November 5, Tabor was summoned to theoffice of McDougall, the master mechanic in charge of the machineshop and powerhouse. In the presence of David S. Hulton, a generalforeman in the machine shop and Tabor's immediate superior,McDougall told Tabor, among other things, according to Tabor's testi-mony, that he had been "talking about the company union, makingfunny jokes about them, . . . was talking to Mr. Sizemore and . . .belonged to some outside union ,..."McDougall thereupon advisedTabor "not to talk to anybody."McDougall did not appear as awitness.Hulton corroborated a part of Tabor's testimony and, whilegiving a slightly different version, did not specifically deny theremainder.We find that McDougall made. the statement aboveattributed to him by Tabor. PHELPS DODGE CORPORATION353We find that by the statements of supervisory employees, foundabove, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.D. The dischargesShortly after the beginning of the present European war in Sep-tember 1939, the respondent, believing that the price of copper wouldrise with increased demand for it, substantially increased production.Early in 1940, however, the demand for copper was much less thananticipated and the price of copper had not risen in accordance withthe respondent's expectation.In the meantime, large stocks of blistercopper had accumulated.These stocks were more than sufficient forthe immediate needs of the respondent and, in view of the decliningcopper market, more than it desired to have on hand.Accordingly,the respondent decided that a general curtailment in operations wasdesirable and that employees would have to be laid off or discharged.A 'total of 139 employees were discharged on February 10, 1940.21The complaint alleges that the respondent discriminated with re-spect to the hire and tenure of employment of L. D. Ruyle'22 J. B.Slaughter, George T. Skinner, W. C. Johnston, J. R. Vermillion, andEverett Stoker, by terminating their employment on or about Febru-ary 10, 1940, and thereafter refusing to reinstate them because oftheir union membership and activities.The allegations of the com-plaint with respect to the discriminatory discharges are limited toteamsters and operating engineers.The respondent contends thatthe curtailment in production required the reduction in force and thatthe 6 named employees were selected for separation on the basis ofefficiency.While we find that the respondent curtailed productionand reduced its force by terminating the employment of more than100 employees in February 1940 because of overproduction and afalling copper market, the issue is whether in the choice of the 6named employees for discharge, the respondent was motivated byanti-union sentiment.In order properly to evaluate the circumstances surrounding thetermination of employment of the six employees involved herein, andparticularly the respondent's contention that curtailment in force re-21Although witnesses called by the parties generally characterized the reduction inforce of February 10, 1940, as a lay-off, it is clear that the employees whose work termi-nated that day because of the curtailment in operations were discharged.Their employ-ment relationship with the respondent was thereby severedThey were removed from thepayroll.The respondent did not undertake to recall any of them.If they desired employ-ment in the future, the respondent's practice required them to "rustle"for a job by appear.ing at the respondent's employment office where,along with applicants generally, theywould be available for selection as needed.22Listed in the complaint as L P Ruyle 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDquired their separation from employment, we find it necessary toconsider in detail the mine operations before and after the time oftheir separation.The respondent's New Cornelia Branch coppermine is of the open-pit type.To enlarge the pit and thereby makeaccessible more ore, the respondent decided in 1935 to remove part ofa large hill known as Arkansas Mountain.Heavy-duty trucks werepurchased for this purpose and men were, hired as drivers.Thetrucks were also used in stripping operations at the southern end ofthe mine called the Conglomerate Hill Area.By early 1940, mostof the Arkansas Mountain had been removed and the trucks were usedmainly in the Conglomerate Hill Area.Prior to February 10, 1940, work in the Conglomerate Hill Areawas divided into three shifts.A, list prepared by the respondentpurports to show that on February 9, 1940, the respondent employed11 heavy duty truck drivers and a sprinkler truck driver. Thesprinkler truck driver also worked as a heavy duty truck driver.Prior to February 10, eight bulldozer operators and two 'bulldozerhelpers, who also acted as extra bulldozer operators, worked in theentire mine.Three of the eight bulldozer operators were regularlyassigned to the Conglomerate Hill Area, one to each shift.The respondent contends,that its plan for general curtailment in-cluded the elimination of one shift of workers employed in the Con-glomerate Hill Area and that the curtailment required the lay-off offour heavy duty truck drivers and two bulldozer operators.Sincethe reasons for the discharge of the six named' employees lay whollywithin the knowledge of the respondent it was incumbent upon therespondent, in view of its anti-union attitude, to explain the reasonsfor the discharges.2sAccording to the testimony of the respondent's witnesses, the pro-cedure followed in selecting employees for discharge was substantiallyas hereinafter related.About a week prior to February 10, 1940, thebranch manager assembled all department heads in his office.Atthe meeting he announced a plan for curtailment in production andrequested the department heads to prepare estimates of the numberof employees who would have to be separated from the payroll asthe result of the plan for curtailment in production.Thereaftereach department head made such an estimate for his department andconferred with foremen under his supervision in order to determinewhich employees to select for discharge. In some cases the foremenprepared lists grading the employees under their supervision as "qual-ified" or "not qualified," and submitted the lists to the department'3MontgomeryWard &Co., Inc. v. National Labor Relations Board,107 F.(2d) 555(C. C. A. 7), enf'g. as mod. 9 N. L. R. B. 538;National Labor Relations Board v. AluminumProducts Co.,decided March 4, 1941(C. C. A. 7),enf'g. as mod.7 N. L. R. B. 1219. PHELPS DODGE CORPORATION35,5heads.In other cases, the department heads discussed the matterorally with the foremen. In all cases, however, after consideration ofthe foremen's recommendations, the department heads drafted theirown list of selections.24In the case of the mine employees and thoseworking in the Conglomerate Hill Area, the foremen submitted theirrecommendations to H. H. Angst, the mine superintendent or to MineForeman Troy B. Hinton, and Angst made, the selections.25Furtheraccording to the respondent's witnesses, an employee's fitness for hisjob was the primary factor considered in the selective process. Iftwo employees appeared equally fit, dependency governed. In suchinstances the department head consulted the respondent's employ-ment agent who kept records of the number of dependents such errl-ployees supported.Seniority governed only in those cases where theefficiency and dependency factors were equal.1.Stoker and VermillionEverett Stokerwas first employed by the respondent on March 4,1937, andJ. R. Vermillionon July 9, 1936.Both were employed asbulldozer operators and were discharged on February 10, 1940, atthe time of the general lay-off.As we have indicated above, therespondent contends that curtailment requirements necessitate thelay-off of two bulldozer operators.The respondent's contention is not supported either by the testi-'mony of its own witnesses or by documents prepared by it and intro-duced by counsel for the Board.On the contrary, it appears that noposition of this type was eliminated in the general curtailment.Board Exhibit No. 27, a document prepared by the respondent andpurporting to show the names and occupations of all employees work-ing in the Conglomerate Hill Area on February 9, 1940, lists Stoker,Vermillion, and R. N. Norris as bulldozer operators employed in theConglomerate Hill Area on that date.The next day, Stoker andVermillion were discharged.Board Exhibit No. 28, a document pre-pared by the respondent and purporting to show the names and oc-cupations of all employees working in the Conglomerate Hill Areaon February 12, 1940, the next work day following the curtailment,shows that two bulldozer operators, Norris and C. H. Robinson wereat work in this area on that date.The respondent offered no evi-dence with respect to Robinson's prior employment history.26Atu None of the lists were produced at the hearing. The respondent's witnesses 'testifiedthat all lists were destroyed.z Angst, ill at the time of the hearing, did not appear as a witness. The respondent didnot request permission to take Angst's deposition, and his testimony was not taken.m At the oral argument before the'Board in Washington counsel for the respondentstated ". . . thereis noway from the record to determine where that man Robinson camefrom or what is thereasonfor the discrepancy in this particular . . .448692-42-vol. 32-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe time of the hearing two bulldozer operators were still employedin this area.Thus it is clear that in the Conglomerate Hill Area butone position, at most, was eliminated.The record is barren of evidence that the job of any other bull-dozer operator, elsewhere in the mine, was discontinued at the timeof the ,general lay-off or thereafter.Moreover, the evidence appear-ing in Board Exhibits 28 and 31, the latter also being a documentprepared by the respondent and purportedly showing the names of allbulldozer operators employed in the mine generally as of February12, 1940, considered in connection with the testimony of foreman andstatements of counsel for the 'respondent at the hearing, indicatethat, during the period from -the February lay-off to the date of thehearing, the respondent employed in the whole mine area the samenumber of bulldozer operators as it had on and before February10, 1940.Prior to the lay-off, as we have noted above, eight bull-dozer operators and two bulldozer helpers who acted as extra bull-dozer operators were,employed in the whole mine.The ,two extrabulldozer operators were R.W. Gale,27 and R. J. Mulhern, bothnon-union employees.Board Exhibits 28 and 31 list.seven bulldozeroperators, including Gale, ,as employed in such capacity on Febru-ary 12, 1940.28Mulhern's name is not included in these exhibits.Charles E. Bronson, an assistant mine foreman, testified that the re-spondent hired two new bulldozer helpers, after the February -lay-off.The record discloses neither 'their identity -nor any other dataWith reference to them.Bronson also testified that Gale and Mul-hern continued as extra bulldozer operators after the curtailment.The respondent, however, offered no explanation for the additionof two new bulldozer helpers to its force.Under these circum-stances,did -not .affect the positions .of Gale and Mulhern.It ,is _apparent that,the two new -bulldozer helpers replaced Gale and Mulhern who, fol-.lowing .the la;y-off, were promoted to the .positions made vacant bythe 7discharge of Stoker and Vermillion.Furthemore, the testimonyof Troy B. Hinton, the, respondent's mine foreman, with respect tothe number of regular bulldozer operators +employed after the layoff, f ails to .support the respondent's contention that two positions asbulldozer operators were eliminated by the lay-off and sustains theconclusion that, in fact, eight such positions existed and were oc-2'Gale was.regularly assigned to the company,garage as a bulldozer repairman28While Board Exhibit 28 shows that Robinson and Norris were operating bulldozersAn the Conglomerate Hill -Area,Board Exhibit 31 excludes the name of Robinson and in-cludesNorris.The record made at 'the hearing before the 'Trial Examiner'affords noexplanation for this discrepancyAt,the oral argument'befine the Board counsel for therespondent, stated that,he had none to offer. PHELPS DODGE CORPORATION357cupied following February 10 as well-as before.On cross-examina-tion,Hinton, called by the respondent first testified :Q. Now, who is the man in charge of the bulldozer operatorb,of all of them? Is there one man?A. Of all of them?Q. Yes.A. Oh, now-?Q.Well, now, all right.A. The track foreman has two designated for his work.Thepowder foreman-yes, the powder foreman has one designated forhis work, and the Arkansas Mountain or the truck operation hasone designated for their work.2° * * *Q.How many bulldozer operators do you have working ' now ?A. I believe there is eight-six or eight.Between six-I be-lieve there is six.Q. Six?A. I am not absolutely for sure on that, I would have to get mylist and look.Later, in the course of further cross-examination, Hinton testified :Q.How many bulldozer operators have you on now, bulldozeroperators?A: I believe there is eight.That is as near as-no, six, it was,wasn't it?Q.Well, I don't know.'A; I .answered that question one time before.Q. Did you?A. Yes. I think so, and I don't want to say a different thing.Under these circumstances, and especially in view of the hiringof two new bulldozer helpers without offering such jobs to Vermillionand-Stoker who were qualified to do such work, the unexplained em-ployment of Robinson in the Conglomerate Hill Area on February12, and the futile effort of Hinton during his testimony,to reconcilethe facts of current employment with the respondent's position thattwo jobs as bulldozer operators had been eliminated as the result ofthe curtailment, we are persuaded, as was the Trial Examiner, thatthe two new bulldozer helpers replaced Gale and Mulhern who tookthe, positions of Stoker and Vermillion after the lay-off and thatthere is no merit in the respondent's contention that the generalcurtailment required the elimination of two bulldozer operators.Since the respondent operated two shiftsafter February 10, 1940, thenumber of bull-,29dozer operators referredto by Hintonmust be multipliedby two to arrive_at_the totalnumberof bulldozeroperatorsemployed in the mine. 358DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the hearing the, respondent sought to show that Stoker andVermillion were selected for discharge because of their inefficiency.Vermillion, who was first employed by the respondent as a bull-dozer operator in the early part,of 1937,, received two warning slipsduring the course of his employment, one in July 1938, because hefailed to report a breakdown of his bulldozer to his foreman, and theother in December 1939, for taking leave from duty without advancepermission.Sometimes "he was away from his bulldozer when heshould have been on the job" and "he was not good on keeping gradeson the dump."At the hearing Vermillion denied that he had failedto report the breakdown of his bulldozer in .1938 and asserted thathe had notified Trihey, an assistant shift foreman, and Dan Strand,themechanic in charge of bulldozer repairs.Neither Trihey norStrand testified.We find Vermillion's testimony to be true. InDecember 1939 Vermillion overindulged in the course of a holidaycelebration and missed one shift when he was unable to report forwork.Aside from suggestions as to the manner of performance.Vermillion never received any other complaints about his work.During his employment with the respondent Vermillion received sub-stantial pay increases.Shortly after September 1939, Vermillion wastold by Foreman Bill Andrews that the respondent was dissatisfiedwith the work of Mert J. Cook, a relatively inexperienced bulldozeroperator, and that he (Andrews) preferred Vermillion's -work asa bulldozer operator to that of Cook, a non-union employee whom therespondent retained after February 10, 1940.Stoker first began work for the respondent as a bulldozer operatorinMay 1937.Frequently Foreman Brown had to remind him tooil the bulldozer that be operated. In September 1939, however.Brown told Stoker that his work was "very nicely done" and Brown-admitted at the hearing that he considered Stoker "a good man asan operator."As we have found above, early in February 1940.Brown indicated clearly to Stoker that because of his union activitieshe could not- thereafter rely upon the attendants at the companygarage, in accordance with the respondent's practice in the past.for bulldozer servicing.2.W. C. Johnston 3°The respondent's contention that the curtailment required the dis-charge of W. C. Johnston is, as in the cases of Stoker and Vermillion,not supported by the record.More specifically, the respondent claimsthat the elimination of one shift in the Conglomerate Hill arearequired the separation of 4 heavy duty truck drivers, including80 Also referred to in the record as C. Johnston and Charlie Johnston. PHELPS DODGE CORPORATION359Johnston, in order to reduce the force from 12 to 8. Johnston wasclassified on respondent's employment records at the time of his dis-charge as a sprinkler truck driver.From time to time, however,he worked as a heavy duty truck driver. Board Exhibit No. 27,purportedly reflecting the names and occupations of all employeesworking in the Conglomerate Hill Area on February 9, 1940, lists11 heavy duty truck drivers and shows Johnston employed as therespondent's sprinkler truck driveras ofthat date.The recordestablishes that Johnston was working interchangeably as a sprinklertruck driver and as a heavy duty truck driver at the time of theJay-off.Board Exhibit 28, purportedly reflecting the names andoccupations of I all' employees working in the same area on February12, 1940, lists eight heavy duty truck drivers and shows Carl Milneras the sprinkler truck driver.Prior to the curtailment, Milner hadbeen employed by the respondentas anassistant shift foreman in'the mine and was demoted when his shift was eliminated on Febru-ary '10.31Since the curtailment, in addition to operating thesprinkler truck,Milner has worked whenever necessary as a heavyduty truck driver although he had had no experience as a truckdriver prior to February 12, 1940.At the time of the hearing therespondent operated four trucks.Thus Milner performed the sametype of work that Johnston did-prior to the curtailment and, in effectMilner has replaced Johnston.Accordingly, we find no merit in therespondent's contention that the elimination of one shift in theConglomerate Hill Area required the separation of foul' heavy dutytruck drivers, or the elimination of Johnston's job.At the hearing the respondent also sought to show that Johnstonwas less efficient than the truck drivers retained by it. Johnston,who began work for the respondent in September 1935 as a clean-upman on an automatic air dump, car, began driving a heavy dutytruck about May 1938.After several pay increases, he received awarning slip32 inMarch 1939 for "his inability to shift gears on ahill [which] caused a delay in truck operations."Apparently heappeared "a little sleepy-headed" on the job.When he operated thesprinkler truck sometimes he sprinkled some places more than others.Johnston ascribed the warning slip to a personal feud with BillAndrews, then a shift foreman.At the time Brown told Johnstonaccording to the latter, that his work was "very satisfactory" andthat he (Brown) disliked approving the issuance of the warning butn The record contains no direct evidencewith respecttoMilner's union or non-unionstatus.However,since Milner occupied a supervisoryposition and was not a truck driverprior to the curtailment, we find that he was nota member ofthe teamster's union at thetime of the curtailment.3Besides stating the alleged offense, the printed portion of the respondent's form ofwarning sliprecited thata supervisor had warned the offending employee"that a repetitionof this offense,or a third offense of any nature,will subject him to discharge." 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he "was forced to do it."On severaloccasions,further accord-ing to Johnston's testimony, Brown praised Johnston's work,statingthat it was "very efficient" and that Johnston "handled the truckbetter than any of them."Brown did not specifically deny Johnston'stestimony which we credit.3.Ruyle, Skinner and SlaughterSimilarly, the respondent sought to show at the hearing thatRuyle, Skinner, and Slaughter were less efficient than truck driversretained by it and for that reason they were selected for discharge.L. D. Ruyle,employed by the respondent as a truck driver sinceMarch or April 1937, had knocked over two A-frames 33 on oneoccasion in 1938 when a bypass valve failed to operate, and had re-ceived a 7-day lay-off sometime in 1937 because he drove a truckoff the road.Aside from mention of the matter by Ruyle's foreman,the respondent inflicted no penalty upon him for knocking over theA-frames.Employees other than those named in the complaintknocked over a total of at least 15 A-frames during the course oftheir employment.Shortly after the time of the truck incident,General Foreman Gillespie M acknowledged that Ruyle was notresponsible for that occurrence and ascribed it to defects in the road-bed.No other complaints were ever made against Ruyle's work.Ashereinafter appears, at least one foreman considered him one of thebest truck drivers on the respondent's pay roll.George T. Skinner,whose work as a truck driver for the respond-ent began in May 1937 and continued until February 10, 1940, oftencomplained of "minor ailments of [his] truck."On one occasionin the spring of 1939 he ran his truck off the road at a narrow point.At the time, however, his foreman, C. A. Brown, informed Skinnerthat "his going off the road" would never be held against him, al-though the truck sustained serious damage.At the hearing Brownwas also of the opinion that "George was not strong enough for thejob as truck driver." In the fall of 1939, Skinner underwent anoperation for hemorrhoids.Thereafter his doctor approved him as incondition for work and he worked continuously to the date of thecurtailment.In 1937 when Skinner had worked as a truck driverfor about 6 months, Foreman Bill Andrews stated with reference toSkinner, Ruyle, and C. F. Latham : "This is the 3 best truck driverson this job." 35On another occasion, in 1939, Skinner testified that33 An A-frame straddles the road over which the heavy duty trucks pass while going toand from the place of digging operations and the dump. The frame supports a power linewhich feeds an electric shovel.ss Gillespie's first name does not appear In the recordAndrews was dead at the time of the hearing. PHELPS DODGE 'CORPORATION361after he had 'completed a difficult task he was complimented byBrown': "That was'a good job, my boy, a good job." This statementit.While David T-. Hunter, an assistant shift foreman, 'testifiedthat Skinner was not as "'vitally interested in his job . . . as some ofthe others ...", Hunter admitted that Skinner was "quite a good'truck driver."With minor exceptions,J.B. Slaughter'appears to have had aperfect record as a truck driver during his emp'loymen't with therespondent in such capacity from-July 24, 1937, to February 10,1940.On one 'occasioh, in 193'8 or 1939, Slaughter ran off the road withhis truck without *injury to it.Stoker, who was on duty at 't'he 'time,pulled the truck back 'onto the road with the aid of a bulldozer inless,-than 5 minutes.At the hearing Foreman Brown characterized-Slaughter as being "slow 'sometimes." In his 'testimony Brown ad-mitted, however, that Slaughter "knew how to handle a truck."About 2 months before 'the reduction in force, in a discussion con-cerning'trucks and truck 'drivers, Foreman Joe Andrews'36 stated that,he 'coinsidered 'Slaughter 'and Ruyle "the best truck drivers up 'there."4. 'Conclusions with respect to the dischargesOn the basis of the evidence hereinabove reviewed and upon theentire -record, we 'are of -the opinion that the respondent 'unlawfullydiscriminated against the 6' employees named in the complaint.Weare impressed with the fact that the respondent interfered with theformation and administration of the Association and 'dominated and1supported that organization .since 1935.It favored 100 per centmembership of its employees in the Association and openly opposedtheirmembership in outside -labor organizations, and particularly,,in =theUnion,since its .advent in 1939.Shortly,prior to ,the curtail-anent in force, Foreman Brown,_who was in charge of operations in.theConglomerate Hill Area, let it be known that the -respondent re-garded with disfavor the membership of his subordinates -in the'Union and that the respondent planned 'to `select union members forspecial treatment in the curtailment of its.-force.Of tthe'6 dischargedemployees, Ruyle, 'Skinner, and Stoker were officers of the 'Union.Notice of their election appeared in the -Arizona Labor Journal, anAmerican Federation of Labor organ,'which'was distributed in Ajo,a small =community whose (life is 'largely, .if not wholly, ,dominated bythe respondent's "operations. `Stoker, Johnston, and Skinner d'istrib-JOThe record doesnot disclose Nihethei reteienccs to Joe and Bill And,eees aie to thesame Person. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDuted copies of that publication among the respondent's employees,and Johnston, Ruyle, and Stoker solicited memberships on behalf ofthe Union.Vermillion and Slaughter, while not particularly activein the Union, were among others, present at an open union meetingin Ajo on January 24, 1940, which was also attended by two companyrepresentatives.Besides, on February 9, the day before the curtail-ment, the respondent employed 8 bulldozer operators and 12 heavyduty truck drivers,. if Johnston is included in the latter classification.Of the 8 bulldozer operators, only 2, Stoker and Vermillion, belongedto the Union.Of the 12 heavy duty truck drivers, 8 belonged to theUnion.Thus, among the teamsters and bulldozer operators, all dis-charged employees belonged to the Union and all non-union employeeswere retained.It is not probable that all discharged union memberswere less efficient than all non-union employees retained, nor has therespondent established that it so considered them .3TWe have foundabove, also, that the curtailment in force did not require the dis-continuance of the jobs of Stoker, Vermillion, and Johnston.More-over, even if we assume that the respondent eliminated the jobs oftwo bulldozer operators and a shift of four heavy duty truck drivers,we are of the opinion that its selection of the six employees named inthe complaint was motivated by their union membership and activitiesand was not wholly based, as the respondent contends, upon a compar-ison of their abilities with that of other employees filling like jobs.At the oral argument before the Board counsel for the respondentstated that "the respondent isn't claiming these [6] men are notgood men.We can't cite any specific instance which would be suf-ficient for a discharge."We are not convinced that the respondent,as it contends, tried "to pick out some that were not quite as goodas the others . . ." Foreman Brown admitted at the hearing thatall the employees had "defects" in their work which required the exer-cise of supervisory discipline. "There have been accidents other thanthose that I have told you about," Brown testified, concerning "peopleknocking over the A-frames, running off the road, turning the truck'Cf.Montgomery Ward & Go., Inc.v.National Labor RelationsBoard,107 F. (2d) 555(C. C. A. 7), ent'g. as mod. 9 N. L. It. B. 538;National Labor Relations Board v. AluminumProductsCo., decided March 4, 1941 (C. C. A. 7),enf'g. as mod.7 N. L. It. B. 1219;Matterof F IV. Woolworth Co. et al. v. United Wholesale it Warehouse Employees of New York,Local63,et at.,25 N. L. It.B. 1362.As we said in theWoolworthcase, at page 10It would beexpected that in a selection of employees to belaid off withoutregard tounion affiliation the proportion of union membersamong those laid off would approxi-mate the proportion existing in the group from which the selectionwas made... .The natural assumption would be that in any selection to which the factor of unionaffiliationwas irrelevant,union membershipwould be distributedamong those laidoff and thoseretained as if bythe operation of chanceOf course any combina-tion is a possible result onthe basisof pure chance.Variationfrom the expecteddoes not necessarilyestablishthat the operation of chance has been frustrated b,intelligent selection.When, however, the variationismarked.,the hypothesisthat union membership was irrelevant to the selection gives wayto the inferem ethat the selection was made upon a discriminatory basis. PHELPS DODGE CORPORATION363over, or running up against the bank."At least two other non-unionheavy duty truck drivers,,E.Wason and James R. Stahler,38 experi-enced difficulty in shifting gears.Brown testified that he reportedto Angst that Wason "had weaknesses in shifting gears and in jerk-ing the truck."Brown also admitted that other non-union truckdrivers, including 0. R. Tinnin and J. Johnston, had "weaknesses"but sought to justify them on the ground that they "tried to overcomethe weakness."Furthermore, the record contains no convincing proofthat the work of Stoker and Vermillion was compared to that ofallother bulldozer operators.Although Hinton testified that allbulldozer operators were considered at the time of the curtailment inorder that the least efficient might be selected, his testimony is notsupported by that of J. C. Smith, a "swing" shift foreman whosupervised operations 3 shifts a week in the Conglomerate Hill Areaand the balance -of the week in the mine proper and was familiarwith the qualifications of all bulldozer operators employed by therespondent, especially since they worked interchangeably in variousparts of the mine, including the Conglomerate Hill Area. Smithtestified that he was asked to report with respect to the bulldozeroperators working in the Conglomerate Hill Area.He further testi-fied that he was not asked as to the relative abilities of any otherbulldozer operators, and that he reported upon no others.Thereis no other evidence in the record that the ability of the other fivebulldozer operators was considered or compared.Besides,Milnerwas not included among the employees in the Conglomerate HillArea whose relative abilities were considered for the purposes ofthe curtailment.Indeed,Milner had no experience in driving atruck prior to the curtailment and Foreman Hunter consideredJohnston, who was replaced by Milner, at least as a competent.sprinkler truck driver.While the respondent claimed that it trans-ferred Milner to the truck-driver job because it wished to retain theservices of an employee who had shown ability to serve in a super-visory capacity, it is significant that the respondent's policy in thiscurtailment was not to discharge ordinary employees in order tofurnish employment to supervisors and that the respondent did notgenerally depart from such policy in connection with the curtailmentin force.Finally, Ruyle, Stoker, Vermillion, Skinner, Slaughter, and John-ston applied to the respondent for work after February 10, 1940,some of them on more than one occasion. They were told that nowork was available although the respondent hired at least 50 persons,most of whom were former employees, during the period from Feb-ruary 10 to June 3, 1940. The record does not disclose how manya8 Stabler joined the Union after February 10, 1940. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersons the.respondent hired between June,3 and the date of, thehearing.Undoubtedly the 6 were not qualified to filly each of the50 jobs.On the other hand, especially since,at least 5 of the 6 hadserved the respondent in the past in capacities other than those whichthey filled at,the, time of the, curtailment,we do,not believe that, noneof the 50 jobs-,,which included among others such classifications as,watchmen,helpers, and laborers in the mine and in the mill, couldnot have been satisfactorily filled by any, of the 6, or that the, re-spondent,so believed.39We conclude from all the evidence that the respondent-utilized thecurtailment in force, to, rid itself of employees whose activities directedtoward the self-organization of its teamsters and operating- engineers,had proved undesirable to it.Our conclusion is supported by, ourfinding made in Section III,C,supra,that the, respondent hadthreatened to eliminate employees who belonged to theUnion, in thecurtailment.While,we do not find that,the, respondent curtailed itsforce to discourage labor organization activity,it is apparent thatthe respondent utilized the,curtailment in force, to riditself of em-ployees supporting the organization movement.We find that the respondent by discharging Ruyle, Skinner,Stoker,Vermillion,Johnston,and Slaughter,discriminated in regard totheir hire and tenure of employment,thereby discouraging member-ship in the Union, and thereby interfering with,restraining, andcoercing its employees in the exercise of the rights,guaranteed inSection 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations, of the respondent de-scribed in Section I above, have a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct.We have found that the respondent has dominated and interferedwith the formation and administration of the Association and has'*The record does not disclose whether any of the persons discharged in the Februarycurtailment obtained any of the 50 fobs. DtIELPS DODGE -CORPORATION365contributed support thereto.The effects and consequences of therespondent's domination, interference with, and support of the Asso-ciation, as well as the continued recognition of the Association as thebargaining representative for its employees, constitute a continuingobstacle to the free exercise by its employees of their right to self-organization and to bargain collectively through representatives oftheir own choosing.Because of the respondent's illegal conduct withregard to the Association, it is incapable of serving the respondent'semployees as a genuine collective bargaining agency.Moreover, thecontinued recognition of the Association would be obstructive of thefree exerciseby the employees of the rights guaranteed to them bythe Act.Accordingly, we will order that the respondent disestablishand withdraw all recognition from the Association as the representa-tive of any of its employees for the purposes of dealing with it con-cerning grievances, labor disputes; wages, rates of pay, hours ofemployment or other conditions of employment.40 We have also foundthat the contract entered into between the respondent and the Asso-ciation has been a means whereby the respondent has utilized an em-ployer-dominated labor organization to frustrate self-organizationand defeat genuine collective bargaining by its employees.Underthese circumstances any continuation, renewal, or modification of theagreement would perpetuate the conditions which have deprived em-ployees of the rights guaranteed to them by the Act and would renderineffectual other portions of our remedial order.We shall thereforeorder the respondent to cease giving effect to any contract betweenit and the Association, or to any modification or extension thereof.Nothing in this decision or in our order should be taken, however, torequire the respondent to vary those wage, hour, and other substan-tive features of its relations with the employees themselves, if any,which the respondent established in performance of the contract asextended, renewed, modified, supplemented, or superseded.41We have also found that the respondent discriminatorily dis-charged L. D. Ruyle, J. B. Slaughter, George T. Skinner, W. C.Johnston, J. R. Vermillion, and Everett Stoker because of their40 SeeNational Labor Relations Board v Link-BeltGo, 311 U.S 584,rev'g 110 F (2d)506 (C. C. A. 7), enf'g. as mod.12 N. L. R. B. 854,H. J. Heinz Co.v.National Labor Rela-tions Board,311 U. S.514 aff'g. 110 F.(2d) 843(C C A. 6),enf'g. 10 N.L R B 963;National Labor Relations Board v. NewportNewsShipbusldsng d Dry DockGo, 308 U. S.241, rev'g. 101 F. (2d) 841(C. C. A. 4),enf'g. as mod.8 N. L. R. B. 866;National LaborRelations Board v. The Falk Corporation,308 U. S. 453,rev'g. 106 F.(2d) 454, mod'g. 102F. (2d) 383(C.C.A. 7),enf'g. 6 N. L. R. B. 654;National Labor Relations Board v.PennsylvaniaGreyhound Lines, Inc,303 U. S. 261,rev'g. 91 F.(2d) 178(C. C. A. 3),enf'g. as mod. 1 N. L. R. B. 1.91 SeeNational Licorice Co. v. National Labor Relations Board,309 U. S. 350, aff'g. asmod. 104 F.(2d) 655(C. C. A. 2),enf'g. as mod.7 N. L. R.B. 537;National Labor Rela-tions BoardV.J.Greenebauni Tanning Co,110 F.(2d) 984(C. C. A. 7),enf'g.as_ mod11 N. L. R. B. 300,cert. den. 311 U. S. 662. 366DECISIONS OF. NATIONAL LABOR RELATIONS BOARDmembership in, and activities on behalf of the Union. In accordancewith our usual practice, and in order to effectuate the purposes andpolicies of the Act, we shall order the respondent to offer full andimmediate reinstatement to their former or substantially equivalentpositions to those employees.We shall also order the respondent tomake whole those six employees for any loss of pay they may havesuffered by reason of their respective discriminatory, discharges,. bypayment to each of them of a sum equal to the amount which henormally would have earned as wages from the date of his dischargeto the date of the respondent's offer of reinstatement, less his netearnings 42 during said period.Since the Trial Examiner in hisIntermediate Report recommended the dismissal of the complaint astoRuyle, Skinner, and Slaughter, in accordance with our usualpractice in such cases, the period from the date of the IntermediateReport to the date of the Order herein, will be excluded from thecomputation of their back pay.48Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following:CONCLUSIONS OF LAW1.Ajo Association of Copper Mine Employees, Metal TradesCouncil of Ajo, Arizona, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, Local 310, and Inter-national Union of Operating Engineers, Local 428, are labor organ-izations within the meaning of Section 2 (5) of the Act.-2.By dominating and interfering with the formation and admin-istration of, and contributing support to,, Ajo Association of CopperMine Employees, the respondent has engaged in and is engaging in-unfair labor practices, within the meaning of Section 8 (2) ofthe Act.3.By discriminating in regard to the hire and tenure. of employ-ment of L. D. Ruyle, George T. Skinner, J. B. Slaughter, W. C. John-ston,Everett Stoker, and J. R. Vermillion, thereby discouragingmembership in Metal Trades Council of Ajo, Arizona, International12By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwith obtainingwork and working else-where than for the respondent, which would not have beenincurredbut for hisunlawfuldischargeand the consequentnecessityof his seeking employment elsewhere.SeeMatterof CrossettLumber CompanyandUnitedBrotherhood of Carpenters and Joinersof Amer-ica,Lumber and SawmillWorkers Union,Local 2590,8 N. L. R.B. 440.Monies receivedfor work performed upon Federal, State, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. National Labor Rela-tions Board,311 U. S. 7.4Matterof E. R. Haffelfinger Company, Inc.andUnitedWall Paper Crafts of NorthAmerica, LocalNo. 6, 1 N.L. R. B. 7601 PHELPS DODGE CORPORATION.367Brotherhood, of Teamsters, Chauffeurs, Stablemen and Helpers, ofAmerica, Local 310, and International Union of -Operating Engineers,Local 428, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of'the Act.4.By interfering with, restraining, and coercing employees in theexercise of, the rights guaranteed in Section 7 of the Act; the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.,:5.The aforesaid unfair,labor practices-are unfair labor practicesaffecting coninierce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERi ;Upon the basis of the above findings. of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Phelps Dodge Corporation;, and its officers, agents, successors,and assigns, shall:'1.Cease and desist from :(a) ' Dominating or interfering with, the formation or adminis-tration of, or contributing support' to,^ Ajo Association of CopperMine Employees, or any other labor organization-of its employees;.(b)Giving -effect to the "Collective Bargaining Agreement,"dated July 17, 1936, between the respondent and Ajo Association ofCopper Mine Employees,. or any extension, renewal; or modification-thereof, or any other contract ,or' agreement between the respondentand the said labor 'organizatiow,which may now ,be in force;(c)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Stablemen. and Helpers, Local 310; Interna-tionalUnion of Operating Engineers, Local 428'; and-Metal TradesCouncil of Ajo, Arizona, or any other labor organization of its em-ployees; by discrimination in regard to hire or tenure of 'employmentor any term or condition of employment;(d) In any'other'manner interfering 'with, restraining or coercingemployees in the exercise of the'right-'to self=organization, to form,join, or assist labor organizations, to bargain c'ollectiv'ely''y`` throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from, and completely disestab-lish, Ajo Association-of Copper Mine Employees as the representativeof any of its employees for the purpose of dealing with the respondent 368DECISIONS OF NATIONALLABOR RELATIONS BOARDconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment ;(b)Offer to L. D. Ruyle, George T. Skinner, J. B. Slaughter, W.C. Johnston, Everett Stoker, and J. R. Vermillion immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights andprivileges;(c)Make whole L. D. Ruyle, George T. Skinner, J. B. Slaughter,W. ' C. Johnston, Everett Stoker, and J. R. Vermillion for any lossof pay they have suffered by reason of their respective discharges,by payment to each of them of a sum of money equal to an amountdetermined in the manner set forth in the section entitled "Theremedy" above;(d)Post immediately in conspicuous places at its mine and millinAjo, Arizona, known as its New Cornelia Branch, and maintainfor a period of at least sixty (60) consecutive days .from the date ofposting, notices to its employees stating': (1) that the respondent willnot engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a), (b), (c), and (d) of this Order; (2)that the respondent will take the affirmative action set forth inparagraphs 2 (a), (b), and ^ (c) of this Order; and (3) that therespondent's' employees are free to, become or remain members ofInternational Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, Local 310, International Union of OperatingEngineers, Local 428, or Metal Trades Council of Ajo, Arizona; andthat the respondent will not discriminate -against any employee be-cause of membership- in or activity on behalf of those organizations;(e)Notify the Regional Director for the Twenty-Second Regionin writing within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.MR. WILLIAM M. LEISERSON, concurring in part and dissenting inpart :-I concur in the decision except that I would sustain the TrialExaminer in his recommendation .that the complaint be dismissedas to L. D. Ruyle, J. B. Slaughter, and- George T. Skinner.